Title: To John Adams from Cotton Tufts, 28 November 1787
From: Tufts, Cotton
To: Adams, John


          
            Dear Sr.
            Weymouth Novr. 28. 1787
          
          On Saturday last, the Genl Court rose, having sat Five Weeks, but few Matters of Importance were accomplished. The first Thing that came under Consideration was the Recommendation of Congress to lay before the People a System of National Government reported by



the late continental Convention— Resolutions were passed for assembling the Towns for the Choice of Delegates to sit in Convention on the second Wednesday of January next, to adopt or reject it.— The Western lands lately confirmed to this State by an Agreement between the Commissioners of New York & this State, came next under Consideration—they contain about Six Millions of Acres, a considerable Part of which are of an excellent Quality, and will probably be sold for public Securities the ensuing Spring— Much Time was spent in devising the best Method for disposing of them— Bills & Resolves were framed & passed, afterwards rejected— Much ill Humour prevailed & the Session closed without any Agreement on the Subject— The next important Matter, was the Regulation of the Law and establishing the Fees of Attornies. A Bill with this Title had been before the Senate in the Year past and was laid aside as useless, it was called up by Honestus, became the Subject of Debate and at length was committed to Him and others for Repair— they reported a new Draught—this was debated from Day to Day—and finally it was determined to be ill constructed and totally inadequate to the purposes for which it was intended— This Bill threw the Gate wide open for every Person to practice Law and plead before the Courts, if of good moral Character— The House in a late Stage of the Session, sent for the Bill, tried their Skill upon it—and although they had passed the original Bill in a former Session—they now rejected the whole and I believe it has receivd its nunc dimittis. The Report of a Committee on the Petition of George Cabot Esq & others for erecting a Bridge across Beverly Ferry was taken up early in the Session—it was opposed with great Warmth and Address & supported with equal Zeal— Many Days were spent in hearing the Parties, and debating the Subject, the Issue was for a long Time doubtful— at length it terminated in favour of the Petitioners and a Bill has passed for erecting the Bridge— The Continuance of the tender Act (so called) was a favourite Point with our State Regulators, they succeeded so far as to obtain the Continuance of it for Three Months longer. The House which consists of more than 180 New Members, forms a very considerable Majority who have imbibed the Spirit of the Times— they discover no small Zeal to destroy the Aristocracy of the Senate— it was exceeding disgusting that the Senate should have a Negative, particularly in the Appointment of Collectors of Impost & Excise, they had excluded by their Vote some of the most faithful Collectors and chose new Ones in whom very little Confidence could be placed— it gave great Umbrage that the Senate

should nonconcur them in their Choice—as also in some Resolves for the unlimited Indemnity & Pardons of all of every Discription Character & Degree who had been concerned in the late Rebellion, (saving Nine excluded by Law) whilst on the other Hand the Indemnity to Military Offices & Magistrates (who had acted under Government in suppressing the late Rebellion and who upon a Change of Measures might be subject to vexatious Lawsuits) was limited to the Pleasure of the Gen Court
          Very few Matters of Importance were transacted other than those I have mentioned— Although in the Recess of the genl Court a large Committee of the House (of their own Appointment) sat for some Weeks to devise Ways & Means to supply the Treasury & provide for the Payment of the principal & Interest of the public Debts, Yet the Session passed over without their acting upon the Report or taking any Measures to restore the public Credit or provide for the Exigencies of Government— Great Attempts were made to prolong the Time for Payment of back Taxes, (which by a Report of the Treasurer amounted to £497,000) There was how ever on the whole a pretty good Agreement, not to limit the issuing of Executions beyond February next—except in some particular Instances— It appears that of the Taxes prior to 1784 and those issued since £200,000 (or thereabouts) have been annually discharged for three Years past— We are informed of great Exertions among the People to pay up their Back Taxes and notwithstanding our present Confusion, Could the Wisdom of the People be united, their Resources drawn forth and the Government acquire [. . . .] might yet enjoy as much Happiness as any People, but [. . .] this is ever to be expected without an Efficient national Government, is with me a Question— The proposed Plan I suspect will meet with much Opposition in this Commonwealth it has its violent Advocates & its violent Opposers— Too much Temper is discovered on both Sides— It would give me great Pleasure to have Your Sentiments (for my own private Use if not otherways permitted) upon this proposed Constitution—and I flatter myself that you will not withhold from Your Friend that Light, wch. your extensive Knowledge of Governments & long Experience enables You to afford me—
          As I take it for granted, that you will return in the Spring of the Year—I would suggest, whether it would not be best to draw on You for what Monies You can spare & which you would otherways bring with you—as you would in that Case probably save £5 [. . .]— I have purchased public Securities at different Times, tho not as yet to the

amount you have empowered me— so far as I have gone, I flatter myself that for the most part—the purchases have been fortunate as favourable Opportunities present—I shall proceed further In former Letters I have given You an Account of my Draughts on you, as they fall short of what you have given me a Commission for— I shall probably draw further before Your Return, perhaps for £200— However I wish You to take the first Opportunity to write to me of any Matter You wish to have executed before that Time—either relating to your New Farm at Braintree or what is above mentioned— As You will not probably have any Conveyance direct to Boston untill the Spring— The New York Packet I suspect will be the Vehicle— I am uncertain whether I shall have Time to write to Mrs. Adams, You will be pleased to present my Affectionate Regards to her—and accept of the same / From your Friend—
          
            PS. We are told that a War in Europe is inevitable—
          
        